Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant has amended claim 3 to read on the elected species.  Therefore, claim 3 will be examined in this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindquist et al. (3,738,359; hereinafter Lindquist) in view of Sharrock et al. (6,065,166; hereinafter Sharrock) and/or Kriesel et al. (7,041,719; hereinafter Kriesel).  Lindquist discloses a system (Figs. 1-3) for packing and maintaining surgical instruments within a sterile field comprising a non-slip instrument pad (11) formed from a layer rubbery polymer foam (15) to provide more absorbent, a higher coefficient of friction, and a greater capability of retaining instruments than a conventional pad formed from polyurethane foams.  The layer rubbery polymer foam is configured and adapted to be sterilized and attached to a structure within the sterile field such as a sterile surgical drape (10).  The layer rubbery polymer foam of Lindquist is considered equivalent to a layer of force attenuating polymer gel as claimed.  To the extent that the layer rubbery polymer foam of Lindquist is not considered equivalent to a layer of force attenuating polymer gel as claimed, Sharrock teaches a method of forming a cushion padding comprising foam rubber, elastic polymer, a gel cushion, or other known cushioning (column 5, lines 38-42).  Kriesel teaches a method of forming an energy absorbing material such as a polymeric compound to provide a good energy attenuating material which is capable of repeatedly absorbing shock without structural damage and the compound may be formed as a gel or having gel-like qualities.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Sharrock and/or Kriesel to modify the system of Lindquist so the layer rubbery polymer foam comprises a gel cushion or a good energy attenuating polymer gel which is considered equivalent to a layer of force attenuating polymer gel as claimed because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
As to claim 2, Lindquist further discloses a sterile surgical drape (10).
As to claim 3, Lindquist discloses the layer of force attenuating polymer gel as modified attached to a sterile surgical drape (10).
As to claim 7, the system of Lindquist as modified comprises the layer of force attenuating polymer gel attached to the surgical drape and the layer of force attenuating polymer gel is capable to maintain the parked surgical instruments at an angle is less than forty-five degrees relative to the horizontal plane.
As to claims 8 and 13, the system of Lindquist as modified comprises the layer of force attenuating polymer gel attached to the surgical drape (10) by using glue (18) or may be secured by any pattern of glue lines (column 4, line 64 to column 5, line 2) or an adhesive (claim 11) which is considered equivalent to at least one piece of two sided adhesive tape as claimed because such two sided adhesive tape is old and conventional in the art (Applicant argues on page 14 of the remarks that glue and tape are not the same.  However, The U.S. Patent No. 6,409,019 to Hornsby et al. (cited by way of example only) disclose a suitable adhesive material 60, such as a strip of glue or double-sided tape (column 5, lines 15-18).  Hornsby et al. disclose the glue is the same as the tape).  It appears that the force attenuating polymer gel of Lindquist as modified with attached glue or adhesive is freely placed anywhere along the surgical drape.  To the extent that Lindquist fails to discloses the force attenuating polymer gel with attached glue or adhesive is freely placed anywhere along the surgical drape, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lindquist as modified so the system comprises the force attenuating polymer gel with attached glue or adhesive is freely placed anywhere along the surgical drape to provide more convenience for a user and also the forming of such adhesive tape is old and conventional in the art.

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 2 or 8 above, and further in view of Paikoff et al. (4,523,679; hereinafter Paikoff).  The system of Lindquist as modified above further fails to show the layer of force attenuating polymer gel attached to the surgical drape or the layer of force attenuating polymer gel with attached adhesive tape are sterilized and enclosed in a sterile package.  Paikoff teaches a medical procedure package comprising a sterile package (10, 11) and a pre-sterilized kit (14, 28) disposed within the sterile package.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Paikoff to modify the system of Lindquist as modified so the system includes a sterile package for containing the layer of force attenuating polymer gel attached to the surgical drape or the layer of force attenuating polymer gel with attached adhesive tape for better protecting the layer of force attenuating polymer gel attached to the surgical drape or the layer of force attenuating polymer gel with attached adhesive tape during storage and/or transport prior to deliver to a sterile operating room environment.

	Response to Arguments
Applicant's arguments filed on 07/20/2022 have been fully considered but they are not deemed to be persuasive.  
Applicant indicates in the remarks “… the Office then appears to admit in the record that Lindquist fails to show that the system of Lindquist comprises a layer of such force attenuating polymer gel, …” is noted.  This is incorrected because the Office indicates that if the layer rubbery polymer foam of Lindquist is not considered equivalent to a layer of force attenuating polymer gel as claimed then … (see paragraph 4 above).
	Applicant’s arguments with respect to Lindquist in the remarks such as “… Applicant respectfully submits that at least all three (3) of these critical properties must be present for the invention of Lindquist to properly function.” on page 8 of the remarks are noted.  Lindquist discloses “The non-slip instrument pad … the desirable characteristics of having a high coefficient of friction, is highly absorbent, has a low surface resistivity and has additional properties to provide a significantly improved non-slip instrument pad that is suitable for use under the conditions found in an operating room.  We have discovered that these characteristics can be achieved by the use of foam made from a synthetic rubbery polymer such as a styrene-butadiene polymer or a carboxylated styrene-butadiene polymer.  Using foams made of these rubbery polymers, it is possible to incorporate an effective antistatic agent into the foam which will eliminate the static electricity problems found in polyurethane foam.  In addition, the rubbery polymer foams are more absorbent, and have a higher coefficient of friction and a greater capability of retaining instruments than found in the polyurethane foam.” (column 2, lines 14-62).  Lindquist is clearly indicated that all three critical properties are presented in the layer rubbery polymer foam.
	Applicant’s arguments with respect to Sharrock such as “Sharrock is directed to an inflatable air bladder system which is utilized for supporting the body of a patient … ” on page 10 of the remarks are noted.  They are not persuasive because Sharrock is relied upon for nothing more than a teaching of forming a cushion padding from foam rubber, elastic polymer, a gel cushion, or other known cushioning (column 5, lines 38-42).  There does not appear to be anything unobvious about using the teaching of Sharrock to modify the system of Lindquist so the layer rubbery polymer foam comprises a gel cushion or other known cushioning for absorbing the instruments in the operating room.
	Applicant argues that “the Office proposes combining Kriesel with Sharrock in order to arrive at Applicant’s invention” on page 11 of the remarks is noted.  This is incorrect because there is no such combining Kriesel with Sharrock in the Office Action.  The Office Action indicates that Sharrock and Kriesel OR Sharrock or Kriesel.
	Applicant’s arguments with respect to Kriesel on page 11 of the remarks are noted, but they are not persuasive because Kriesel discovered an energy absorbing material such as a polymeric compound which has a good energy-attenuating material in a gel composition than the conventional polyurethane foams (column 1, lines 21-29 & column 2, lines 15-20).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Kriesel to modify the system of Lindquist so the layer rubbery polymer foam comprises a good energy attenuating material which has a gel composition for better absorbing.
	Applicant argues that the rubbery polymer foam layer 15 of Lindquist is not equivalent to a layer of Applicant’s polymer gel as claimed on page 12 of the remarks is noted.  However, the gel cushion or the gel composition of either Sharrock or Kriesel is equivalent to a layer of polymer gel as claimed.
	Applicant argues on page 14 of the remarks that glue and tape are not the same is noted.  This is not persuasive because The U.S. Patent No. 6,409,019 to Hornsby et al. disclose a suitable adhesive material 60, such as a strip of glue or double-sided tape (column 5, lines 15-18).  Hornsby et al. disclose the glue is the same as the tape.
	Applicant argues “… the Office’s presumption that the invention of Lindquist can actually be sterilized and packaged is improper… “ on page 16 of the remarks is noted.  This is not persuasive because it is so obvious to one of ordinary skill in the art that all the instruments and materials such as gloves, coats, masks etc. use and wear during operation in the operating room must be sterilized and packaged.  Lindquist discloses the instruments are placed on an instrument pad or drape are often wet with body fluids, water or other liquids commonly used in an operating room such as sterilizing or disinfecting solutions (column 1, lines 54-58).
	Applicant argues “the Examiner provide adequate supporting evidence to the record which proves that all sterilization techniques will not cause the anti-static agent of Lindquist …” on page 16 of the remarks is noted.  This is not understood because there are such things claimed and the Examiner is not required to prove such techniques as argued by the Applicant.  Also, Paikoff teaches a pre-sterilized kit disposed within a package and the package is sterilized using sterilization methods which are compatible with the components of the kit (abstract).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUAN K BUI/
Primary Examiner, Art Unit 3736